PER CURIAM.
The Patent Office refused registration of the word “Simplex” as a trade-mark for brake riggings, on the ground that it was merely the name of a corporation, and several corporations are referred to in the opinion of the Office denying the registration which have the word “Simplex” as the predominating word in their respective names. The refusal is in accord with our decisions. Asbestone Co. v. Carey Mfg. Co., 41 App. D. C. 507; In re United Drug Co., 44 App. D. C. 209; Mansfield Tire & Rubber Co. v. Ford Motor Co., 44 App. D. C. 205; Burrell v. Simplex Electric Heating Co., 44 App. D. C. 452; Simplex Electric Heating Co. v. Ramey Co., 46 App. D. C. 400.
For the reasons given by the Assistant Commissioner in his opinion, which appears in the record, where he reviews all the contentions of the applicant in the light of the adjudged cases, we affirm the decision of the Patent Office.
Affirmed.